Day, J.,
dissenting.
The department of banking of the state of Nebraska as receiver and liquidating agent of the Citizens State Bank of Cedar Rapids brought this action against the defendants, who were some of the officers of said bank, upon a contract for the liquidation of the bank. The purpose of the. contract was that the officers of the bank might liquidate, rather than the department of banking. A demurrer to the, petition was sustained by the trial judge. The sole question for the determination of this court is whether said ruling was erroneous. The contract is set out in the opinion.
The briefs argued and the opinion states that most of the stockholders and most of the depositors executed the contract according to its terms, but it is apparent from the petition that the contract was not executed by all the stockholders, and that under the terms of the contract it could not be effective with stockholders owning 41 shares of stock not parties to the agreement and with only 79 per cent, of the depositors agreeing to the contract. It is evident that the bank could not be liquidated by the officers if any one of the 21 per cent, of depositors objected'.
The fact that 79 per cent, of the depositors and a majority of the stockholders agreed to this has no significance because this bank was to be liquidated under a contract and not under the provisions of section 8-149, Comp. St. 1929. There was no attempt on the part of the banking depart*745ment, the stockholders, or the depositors to liquidate the bank under the provisions of the above statute. In such a case it is not sufficient that “nearly all the stockholders, directors, officers and depositors signed the contract.” In the absence of execution, a binding contract cannot result.
It appears that the judgment of the trial court in sustaining the demurrer was proper.